AQ 245] (Rev. 11/16) Judgment in a Criminal Case fora Petty Offense
Sheet |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vv. (For a Petty Offense) 60-KK
TORRES, NOEL EDCR19-00260-
Case No. CC15 7774501

USM No.
Rebecca Abel, DFPD

Defendant’s Attorney

 

THE DEFENDANT: TORRES, NOEL

W THE DEFENDANT pleaded vw guilty O nolo contendere to count(s) One
(] THE DEFENDANT was found guilty on count(s) _

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense / _Offense Ended _ Count
43 CFR 8341.1(d) Driving with a Suspended License 03/23/2019 One
CVC 14601.1
(Amended)

The defendant is sentenced as provided in pages 2 through 3 _ of this judgment.
Cl THE DEFENDANT was found not guilty on count(s) ae eee
Cl Count(s) QO is OH are dismissed on the motion of the United States.

 

. It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence. or mailing address until all fines. restitution. costs, and special assessments imposed by this judgment are fully paid. Ifordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 9292 July 12, 2019

Defendant's Year of Birth; 1986 _ | (

City and State of Defendant's Residence:

RIALTO, CA

 

Date of

  
 
 

position of Judgment

Signature of Judge

Kenly Kiya Kato, United States Magistrate Judge

 

Name and Title of Judge

ia

Date
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 3 — Criminal Monetary Penalties
Judgment--Page oF -

DEFENDANT: TORRES, NOEL

CASE NUMBER: CC15 7774501 EDCR19-00260-KK
CRIMINAL MONETARY PENALTIES:

The defendant must pay the total criminal monetary penalties under the schedule of payments.on Sheet 4.

Assessment Fine : Restitution Processing Fee
TOTALS $25.00 $300.00 $0.00 5 0.00
(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AQ 245C) will be

entered after such determination.
() The-defendant must make restitution (including community restitution) to the following payees in. the amount listed below.

If the defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage pa yment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid. in full prior to the United States receiving payment.

Total Loss** Restitution Ordered

riority or Percentage

   

  

 

  
 

 

 

TOTALS $ 0.00 $ 0.00

C} Restitution amount ordered pursuant to plea agreement $ _

[J The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C, § 3612(f). AlLof the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

{] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
{J the interest requirement is waived for 1 fine [] restitution.

C) the interest requirement forthe [fine (1 restitution is modified.as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings forthe total amount of losses are required under Chapters 109A, 110, LI0A, and 113A of Title 18 for offenses committed on or after
September 13,1994, but before April 23, 1996,
 

 

os

AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 4 — Schedule of Payments

DEFENDANT: TORRES, NOEL
CASE NUMBER: CC15 7774501 _ EDCR19-00260-KK

Judgment—Page 3 of 3.

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A © Lump sum payment of $ due immediately, balance due

{] notlaterthan OF
QO inaccordance with (2 C, OF D, OF E,or ( F below); or

 

B (Payment to begin immediately (may be combined with 0 C, 1 D,or 0 F below); or
C (] Paymentin equal _ (eg. weekly, monthly, quarterly) installmentsof $ == sss oveer'a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D © Paymentinequal _ (eg. weekly, monthly, quarterly) installmentsof $ over a period of
_._... (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

aterm of supervision; or

E (© Payment during the term of probation will commence within _ (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time: or

F Special insiructions regarding the payment of criminal monetary penalties: . ‘

Total criminal monetary penalties in the amount of $325 are due by 7/12/19, payable to:
U.S. District Court

255 E. Temple St., Ste. 1178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons” Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[] Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.
(1 The defendant shall pay the following court cost{s): 0.00

C] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution. (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs.
